DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
Claim Objections
Claim 8 is objected to because of the following informalities: the claim is written in confusing and difficult to understand run-on sentence format “wherein disposing the interposed member such that between a first coil end portion of the plurality of coil end portions and a second coil end portion of the plurality of coil end portions, a first portion of the insulating member not covered by the interposed member and a second portion of the insulating member not covered by the interposed member separate the interposed member from the first coil end portion and the second coil end portion” (emphasis added).  The language of the claim represents a run-on sentence, which inexplicably changes tense and subject in such a manner as to necessitate amendment.  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 7 and 8 are newly added, and both claims present subject matter which is not supported by the original disclosure.  
Claim 7 discloses that “the interposed member includes at least a first end, a second end and a third end, the first end is connected to a first side of the cover part, and the second end and the third end are each perpendicular to the first end and are each separated from each of the plurality of coil end portions” (lines 2-6; emphasis added).  The original disclosure, including the drawing figures, provides no support for the newly added and currently italicized claim limitations.  It is quite peculiar that the “end portions” of the coils are discussed 64 times in the specification, but the interposer is not once disclosed as having any end portions, much less as having three end portions.  If the Applicant had wished to disclose that the interposer had three ends, and that they were perpendicular, and that they are separated from the coil end portions, then it would have been a simple matter to include such a description, as clearly “ends” are a term and concept which the applicant had understanding of at the time of filing.  Instead this ad arguendo, that the interposer had three ends (which it clearly does not, as it is not a triangle), there is clearly nothing in the specification or drawing figures which indicates any description or even consideration of the “ends” being perpendicular to one another, and there is nothing that shows or states that the supposed “ends” of the interposer need be separated from the ends of the coils.
Claim 8 discloses: “disposing the interposed member such that between a first coil end portion of the plurality of coil end portions and a second coil end portion of the plurality of coil end portions, a first portion of the insulating member not covered by the interposed member and a second portion of the insulating member not covered by the interposed member separate the interposed member from the first coil end portion and the second coil end portion” (lines 2-7; emphasis added).  Throughout the specification, there is no mention whatsoever of the above italicized language.  The disclosure does not discuss in any way what is “covered”, or is “not covered”, especially with respect to the interposed member and supposed first and second portions of the insulating member.  What is actually recited in the original disclosure is: “The interposed member 600 is disposed to cover part of the insulating member 500 before welding” (par. 0024), and “[0027] The interposed member 600 is disposed to cover part of the insulating member 500 between the coil end portions 400. Furthermore, the interposed member 600 is disposed at a substantially central portion 970 in space 960 between every adjacent coil end portions 400 in the circumferential direction 950 of the stator core 300.”  These disclosures do not even attempt to define any separation of the interposed member from the coil end portions, do not in any way indicate that any portions, covered or otherwise, do anything to “separate the interposed member form the first coil end portion and the second end portion”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the first end is connected to a first side of the cover part” in line 4 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  Nothing in the claim or in antecedent claim 1 disclose any “cover part”, much less a cover part having any sides.  One cannot possibly know what element the “cover part” is intended to modify or if it is an entirely separate element.  As such, the claim is rendered indefinite, because the metes and bounds cannot be determined.  Claim 7 has been examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara et al. (US 2015/0022045 A1).
Regarding claim 1, Hagiwara discloses a method of manufacturing a stator (1) including an insulating member (24, 25, 29 and/or 112) intervening between a plurality of coil end portions (151-15n) each protruding from a stator core (11) (Abstract; figs. 1, 5 and 7; pars. 0034-0035), the method comprising: disposing an interposed member (26) to cover a part of the insulating member (wherever it contacts 29: fig. 10) between the plurality of coil end portions, such that the interposed member is separated from (interposer 26 does not touch any of the coil ends) each of the plurality of coil end portions and a portion of the insulating member not covered by the interposed member is uncovered (this is the nature of being “not covered”, i.e. something that is “not covered” is naturally “uncovered”; any portion of 24, 25 and/or 29 which is not contacting 26 is not covered and clearly anticipates the limitation) (figs. 7 and 10; pars. 0041 and 0045-0047); and welding part of each of the plurality of coil end portions (figs. 15-16; pars. 0037, 0040 and 0062).
Regarding claim 2, Hagiwara discloses the method of manufacturing the stator according to claim 1, wherein the interposed member  includes a material containing fiber (the “insulating members” are recited as being: “fabric paper, tape woven by fiber, polymer film… and 
Regarding claim 3, Hagiwara discloses the method of manufacturing the stator according to claim 1, wherein the interposed member includes a film material (par. 0041).
Regarding claim 6, Hagiwara discloses the method of manufacturing the stator according to claim 1, wherein the interposed member is disposed in a space (directly between any two of 15n) between every adjacent coil end portions in a circumferential direction of the stator core, and wherein the interposed member is disposed equidistant between a first coil end portion and a second coil end portion (fig. 10; pars. 0040-0042 and 0047).
Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 2014/0225465 A1).  Note: this “Goto” reference is not the same as the previously applied prior art to “Goto”, hereinafter referred to as “the previously applied Goto” as it discloses an entirely different related method of manufacturing a stator.
Regarding claim 1, Goto discloses a method of manufacturing a stator (10) including an insulating member (25) intervening between a plurality of coil end portions (“Sga”, “Sgi”) each protruding from a stator core (20) (Title; Abstract; figs. 1-4; pars. 0059-0067), the method comprising: disposing an interposed member (111 and/or 112) to cover a part (any part directly below 112 and/or 112) of the insulating member between the plurality of coil end portions, such that the interposed member is separated (fig. 10, see gap spacing between 111/112 and “Sgi”) from each of the plurality of coil end portions and a portion of the insulating member not covered by the interposed member is uncovered (when viewed from side, as in fig. 9); and welding part of each of the plurality of coil end portions (figs. 9-10 and 14-16; pars. 0071-0073 and 0076).
Regarding claim 4, Goto discloses the method of manufacturing the stator according to claim 1, wherein the interposed member (111/112) is disposed between the insulating member (25) and a jig (100) that positions the plurality of coil end portions (fig. 10; pars. 0071-0073).
Regarding claim 5, Goto discloses the method of manufacturing the stator according to claim 1, wherein the interposed member is formed annularly along a disposed direction of the plurality of coil end portions (fig. 10), the interposed member having a plurality of through holes (openings with coil ends inserted therein) formed for inserting the plurality of coil end portions into the plurality of through holes (fig. 10; pars. 0071-0073).
Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magri et al. (EP 3082228 A1).
Regarding claim 1, Magri discloses a method of manufacturing a stator (5) including an insulating member (20/21) intervening between a plurality of coil end portions (10) each protruding from a stator core (6) (Title; Abstract; figs. 2, 7-10 and 12-15; pars. 0008-0010 and 0035-0036), the method comprising: disposing an interposed member (29) to cover a part (the top part, as viewed) of the insulating member between the plurality of coil end portions (Abstract; figs. 15-16; pars. 0040-0042), such that the interposed member is separated from each of the plurality of coil end portions (there is a spaced gap in the openings of 20 and 29, for each of the coil ends, 10, to pass through without contact) and a portion of the insulating member not covered (the sides and bottom of 20 are not covered by 29) by the interposed member is uncovered (figs. 15-18; pars. 0040-0042); and welding part of each of the plurality of coil end portions (figs. 19-25; pars. 0046-0053).
Regarding claim 7, as best understood, Magri discloses the method of manufacturing the stator according to claim 1, wherein -3-6880468.1Applicant: HITACHI AUTOMOTIVE SYSTEMS, LTD.Application No.: 16/340,719the interposed member (29) includes at least a first end (top, 
Regarding claim 8, Magri discloses the method of manufacturing the stator according to claim 1, wherein disposing the interposed member such that between a first coil end portion of the plurality of coil end portions and a second coil end portion of the plurality of coil end portions, a first portion (any side wall of 20) of the insulating member not covered by the interposed member and a second portion (any other side wall of 20) of the insulating member not covered by the interposed member separate the interposed member from the first coil end portion and the second coil end portion (pars. 0040-0042; fig. 15: the insulating member is directly between the coil ends and the interposer, 29, and therefore naturally separates them by virtue of being physically between the elements).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection.  The only reference being currently employed which was also previously used 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JEFFREY T CARLEY/Examiner, Art Unit 3729